Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 9-1-2022 Amendment was received.  Claims 15, 20 and 32 were amended.  Claims 16-19, 21-24, 26-31, and 33-34 were cancelled.  New Claims 35-45 were presented.  Claims 15, 20, 25, 32 and 35-45 are pending and examined in this action. 
 
Election/Restrictions
Applicant’s election without traverse of  species B,  a handheld rope dispenser with a cutting member is releasably engaged with the lid by a snap-fit engagement mechanism, in the reply filed on 9-1-2022 is acknowledged.
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 20, 25 and 35-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 15, “extending laterally away” is indefinite.  Applicant does not define this position (a lateral position) in the specification or illustrate a direction in the figures.  As such, it is unclear what direction is being claimed.  The claims were examined as a side position.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 45, “the cutting member is a one piece part” and “the blade is over-molded inside the cutting member,” is indefinite.  It is unclear how the cutting member can be one piece and also have a blade.  That would mean that the cutting member is, at least two pieces, the cutting member and the blade.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 20, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,172,841 to Friedman.

In re Claim 15, Friedman teaches a handheld rope dispenser (in Fig. 2, the device is held by a user before being secured onto the wall – see Col. 1, ll. 49-53 teaching the device being removable from the wall), comprising: 
a canister defining a closed bottom end, an open top end, and an interior space (see Figs. 1-2, showing a canister #70, having a closed end, and open end and an interior space – the examiner notes that after removal from the wall, the user can grip the device such that the closed end is at the bottom and the open end is oriented upward); 
a rope cartridge received in the interior space (see Figs. 1-2, #14); 
a lid releasably engaged with the open top end of the canister (see Fig. 1-2 #68/58), the lid comprising an aperture through which rope is dispensable from the rope cartridge (see Fig. 2, #72); and 
a cutting member extending from the lid (see Fig. 2, body member #12 which extends from the lid) configured to cut rope dispensed from the rope cartridge (see Fig. 2, body member #12 incudes structure for securing razor blade #38 to the lid which cuts the dispensed workpiece), the cutting member comprising an arm located above the aperture and above the lid (see Fig. 2, #16 is an arm located above the aperture and the lid, when the user is holding the device in order to view the rope coming out from the lid), the arm extending laterally away from the aperture (see annotated Fig. 2, below), the arm comprising a bottom facing the lid (see annotated Fig. 2, below), the cutting member further comprising a blade extending between the bottom of the arm and the lid (see annotated Fig. 2, below, showing that the blade is positioned between the bottom surface of the arm and the lid), wherein the bottom of the arm and the lid define a slot leading to the blade (see annotated Fig, 1, below, showing that the surfaces of the bottom of the arm and the surface of the lid provide a void, or slot, that leads to the blade, allowing a rope to enter in order for it to be cut).

    PNG
    media_image1.png
    804
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    536
    media_image2.png
    Greyscale

In re Claim 20, Friedman teaches wherein the cutting member is releasably attached to the lid (#12 can be removed from lid #58/68 by unscrewing bolts #86 from nuts #94).

In re Claim 35, Friedman teaches wherein the blade comprises an edge sloping downwardly at an angle from the bottom of the arm toward the lid and the aperture (the razor blade has an edge #40 that has sloping surfaces from the edge, one of which slopes at an angle from the bottom of the arm to the lid).  

In re Claim 36, Friedman teaches wherein the bottom of the arm comprises a forward end (forward portion – see Fig. 1,walls #30) located above the lid (see Fig. 1, #30/#30 are above the lid) and forming an open forward end (open end #28 – see Fig. 1) of the slot.  

In re Claim 37, Friedman teaches cutting member further comprises a vertical segment extending upwardly from the lid and connecting the arm to the lid (see e.g., Fig. 2, #22).

In re Claim 38, Friedman teaches the lid is circular in shape and comprises a diameter; and the aperture, the arm, and the blade are aligned along the lid diameter (see annotated Fig. 1, below, showing the aperture #42, the arm #16, and the blade aligned, i.e., placed or arranged along a straight line).  

    PNG
    media_image3.png
    399
    466
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,841 to Friedman in view of US 2003/0226868 to Monden.

In re Claim 25, Friedman teaches wherein: the lid defines an opening extending therethrough (see Friedman Fig. 2, openings #92/84); and a portion of the cutting member is received in the opening (in Friedman, the bolts #86 of the cutting member #12 are received in holes #92/84).  Friedman does not teach the cutter releasably engaged with the lid by a snap-fit engagement mechanism.

However, Monden teaches that it is known in the product dispensing art wherein a cutter is located on the dispenser to provide a snap-fit engagement mechanism (see Monden, Fig. 1, #12.2/12.1 and 7, which under the broadest reasonable interpretation is a snap-fit mechanism in that it is a cantilevered structure used for securing the cutter to a dispenser). 

In the same field of invention, the product dispensing art wherein a cutter is located on the dispenser, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a cutter attached in the manner disclosed by Monden on the lid of Friedman.  Doing so is the substitution of one known attachment system (nuts and bolts of Friedman) with another known attachment system (the “snap-fit” structure of Monden) to secure a cutter to a dispenser.  The attachment structure of Monden allows the user to quickly remove the cutting device as no tools are required to unscrew the bolts and nuts of Friedman, thereby allowing the user to use the cutting device without the container.  This prevents the necessity of having a second cutting device for cutting rope far away from the container. 

Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,841 to Friedman in view of US 2003/0226868 to Monden and US 2014/02628866 to Burros or US 4,274,607 to Priest. 

In re Claim 32, Friedman teaches a handheld rope dispenser (in Fig. 2, the device is held by a user before being secured onto the wall), comprising: 
a canister defining a closed end, an open end, and an interior space (see Figs. 1-2, showing a canister #70, having a closed end, and open end and an interior space); 
a rope cartridge received in the interior space (see Figs. 1-2, #14); 
a lid configured to releasably engage the open end of the canister (see Fig. 1-2, #68/58), the lid defining an opening extending therethrough (see Fig. 2, #92 and #84) and an aperture through which rope is dispensable from the rope cartridge when the rope cartridge is received in the interior space (see Fig. 2, #72), the lid is engaged with the open end of the canister (see Figs. 1-2), and the rope extends through the aperture from the interior space (see Figs. 1-2); 
a cutting member receivable in the opening of the lid and releasably engageable with the opening of the lid (see Fig. 2, body member #12 which is secured to the lid, by fasteners #84/52 and #86, which can be engaged and disengaged --- #12 further incudes structure for securing razor blade #38 to the lid), said cutting member including a blade having a cutting edge (see Figs. 1-2, blade #38 has a cutting edge) and a blade guard configured to prevent a user's finger from contacting the cutting edge when manually cutting rope dispensed through the aperture from the interior space (see annotated Fig. 1, above – the structure illustrated prevents a user’s finger from contacting the cutting edge). 

Friedman does not teach the cutting member releasably engageable by a snap-fit engagement mechanism or a grommet receivable in the aperture, the grommet configured to prevent rope dispensed through the aperture from retracting into the interior space of the canister.
However, Monden teaches that it is known in the product dispensing art wherein a cutter is located on the dispenser to provide a snap-fit engagement mechanism (see Monden, Fig. 1, #12.2/12.1 and 7, which under the broadest reasonable interpretation is a snap-fit mechanism in that it is a cantilevered structure used for securing the cutter to a dispenser). 

In the same field of invention, the product dispensing art wherein a cutter is located on the dispenser, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a cutter attached in the manner disclosed by Monden on the lid of Friedman.  Doing so is the substitution of one known attachment system (nuts and bolts of Friedman) with another known attachment system (the “snap-fit” structure of Monden) to secure a cutter to a dispenser.  The attachment structure of Monden allows the user to quickly remove the cutting device as no tools are required to unscrew the bolts and nuts of Friedman, thereby allowing the user to use the cutting device without the container.  This prevents the necessity of having a second cutting device for cutting rope far away from the container. 

Further, Burros teaches that it is known in the dispensing art of coiled elongated shaped structures to provide a grommet (see Burrous, Fig. 15, #78). In order to permit controlled dispensation of the work piece (see Burrous, Para. 0057). In the same field of invention, the dispensation of coiled elongated structures, it would have been obvious to one of ordinary skill in the art, at the earliest to replace the structure that permits controlled dispensation of the coiled work piece of Freidman (the pivoting arm structure) with the structure that permits controlled dispensation of the coiled work piece (the grommet of Burrous), to control the dispensation of any coiled work piece. Doing so is a substitution of one known controlled coil dispensation structure for another (see MPEP 2143, |, B). A grommet controls the dispensation of the work piece without the user having to do anything (such as pivot a lever, as required in Freidman), thus making the cutting of rope quicker.  Thereby saving the user time.  Further, the structure of Friedman requires the user to remember to pivot the arm structure to prevent the rope from dispensing, i.e. a particular action is required.  This can be forgotten.  The structure of the grommet always prevents dispensation of the workpiece and therefore does not require the use to remember this action.  

Alternatively, Priest teaches that it is old and well known to provide a grommet   positioned in said opening configured to prevent rope that has passed through said opening from retracting into said canister (see Figs1-6, #58-a-d). In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stopping means of Friedman (Figs. 3-4, handle #56) with the stopping means, i.e., the grommet of Priest, in the canister of Friedman, at the outlet hole. Doing so would provide a locking member with a restrain means that prevents the strand from withdrawn back into the cartridge (Priest, Col. 2, Il. 1-28). This would prevent the user from having to “fish out” the rope from within the canister to use the device.

Claim(s) 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,841 to Friedman in view of US 2006/0144279 to Bawabe. 

In re Claim 39, Friedman teaches wherein: the rope cartridge is cylindrical in shape and comprises an outer circumference (see Fig. 2, #114).  Friedman does not teach the rope cartridge comprises a shrink-wrapped plastic cover extending about the outer circumference of the rope.  

Bawabe teaches it is known in the coreless coiled art to provide a layer of shrink-wrap or another polymer film covering the coil (see Bawabe abstract).  In the same field of invention, coiled work products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to shrink wrap the coil of rope of Friedman in in order to keep the rope from coming undone before being inserted into the device. The shrink-wrapped coiled work product prevents the coil from being unwound or collapsing. 

In re Claim 40, modified Friedman, in re Claim 39, teaches wherein: the rope cartridge comprises a top comprising a center (The top of the rope cartridge in modified Friedman is adjacent to the hole #72); and rope is dispensed from the center of the top of the rope cartridge to the aperture (see Friedman, Figs. 1-2, showing rope #116 exiting the center of the coiled cartridge through the center hole #72).

Claim(s) 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,841 to Friedman in view of US 2014/0262866 to Burrous. 

In re Claim 41, Friedman does not teach wherein the lid further comprises a grommet in the form of a rubber ring located in the aperture.

However, Burros teaches that it is known in the dispensing art of coiled elongated shaped structures to provide a grommet in the form of a rubber ring located in an aperture (see Burrous, Fig. 15, #78 and Para. 0057). In order to permit controlled dispensation of the work piece (see Burrous, Para. 0057). In the same field of invention, the dispensation of coiled elongated structures, it would have been obvious to one of ordinary skill in the art, at the earliest to replace the structure that permits-controlled dispensation of the coiled work piece of Freidman (the pivoting arm structure) with the structure that permits controlled dispensation of the coiled work piece (the grommet of Burrous), to control the dispensation of any coiled work piece. Doing so is a substitution of one known controlled coil dispensation structure for another (see MPEP 2143, |, B). Such a structure would control the dispensation of the work piece without the user having to do anything (such as pivot a lever, as required in Freidman). A grommet controls the dispensation of the work piece without the user having to do anything (such as pivot a lever, as required in Freidman), thus making the cutting of rope quicker.  Thereby saving the user time.  Further, the structure of Friedman requires the user to remember to pivot the arm structure to prevent the rope from dispensing, i.e. a particular action is required.  This can be forgotten.  The structure of the grommet always prevents dispensation of the workpiece and therefore does not require the use to remember this action.  

In re Claim 42, modified Friedman, in re Claim 41, teaches wherein the rubber ring comprises a collar (see Burrous, Fig. 15, showing a “collar” on the top and bottom of #78).  

In re Claim 43, modified Friedman, in re Claim 41, teaches wherein: the rubber grommet comprises a hole dispensing the rope (see Fig. 15, #78 having a hole for dispensing the work piece); and the size of the hole is less than the size of the aperture (the hole in #78 is less than the opening of the aperture in #6).  

In re Claim 44, modified Friedman, in re Claim 41, teaches wherein: the lid comprises an opening (see Friedman, Fig. 2, #92/84); and the cutting member is removably seated inside and closes the opening (the fasteners of the cutting members are removably seating inside and close the opening when the cutting member is attached to the lid – see Friedman, Figs. 1-2).  

Claim(s) 45are rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,841 to Friedman in view of US 2014/0262866 to Burrous, and further in view of US 4,726,140 to Mears. 

In re Claim 45, modified Friedman, in re Claim 41, as best understood, teaches  wherein: the cutting member is a one-piece part.  However, modified Friedman does not teach the blade is over-molded inside the cutting member.  However, Mears teaches that it is known in the line cutting art to integrally mold a razor blade to the supporting surfaces that it is attached to (see Mears, Col.2, ll. 14-19).  In the same field of invention, structures for securing razor blades, for cutting lines, it would have been obvious to one of ordinary skill in the art to insert mold or overmold a razor blade on the device of modified Friedman.  Doing so would prevent the user from loosing a razor blade.  One of ordinary skill in the art, understands that he or she has two diverting interests when designing structures for razor blades.  On the one hand, a person of ordinary skill can provide a structure that allows the user to replace the razor blade.  However, this structure also allows the user to lose the razor blade thus making the device useless.  On the other hand, a person of ordinary skill in the art, understands that they can made the blade integral to the device, thereby ensuring that the blade is not lost.  However, this prevents the user from changing the blade.   Both cases are within the level of ordinary skill in the art of rope dispensing. 

Response to Arguments
 Applicant's arguments filed 9-1-2022 have been fully considered but they are not persuasive. 
Applicant’s drawings are accepted.  The prior drawing objections are withdrawn. 
Applicant’s claim amendments have obviated the prior 35 USC 112(a) rejections.
Applicant’s claim amendments have obviated the prior 35 USC 112(b) rejections; however, new 35 USC 112B rejections were introduced in view of Applicant’s amended and new claims (see above). 
In re the Friedman reference, Applicant argues that Friedman does not disclose the cutting member extending from the lid.  The Examiner disagrees.  In Friedman, the structure supporting blade #38 extends from the lid.  Further, the structure includes an arm located above the aperture and the lid (see annotated Fig. 2, above).   Further, the arm includes surfaces that extend laterally away from the center of the aperture (see annotated Fig. 2, above).  In addition, the razor blade is positioned between the bottom surface of the arm and the lid (see annotated Figs. 1-2, above). 
In re Claim 32, Applicant argues that Friedman in view of Monden, Burros or Priest does not teach a snap fit engagement mechanism.  The Examiner respectfully disagrees, and points out that the structure in Monden, under the broadest reasonable interpretation is a snap fit engagement mechanism. In Monden, the structure is a cantilevered structure used for securing the cutter to a dispenser, which is the same structure as a snap fit structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/           Primary Examiner, Art Unit 3724